Citation Nr: 0404372	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.   01-00 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978, May 1978 to February 1987, and from February 
1990 to September 1991.

This matter originally came before the Board of Veterans 
Appeals (Board) from a September 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania.  The RO, in pertinent part, denied 
entitlement to service connection for depression.  The Board, 
in May 2003, remanded the case to the RO for further 
development of the record.  The case has been returned to the 
Board for appellate review.


FINDING OF FACT

The probative, competent evidence of record establishes that 
a psychiatric disorder is not linked to active service on any 
basis.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated by active service; nor may service connection 
be presumed for psychosis. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records include a May 1981 treatment 
record.  It was recorded that the veteran reported episodes 
of rage which had led to violence and injury.  He was 
diagnosed with personality disorder.  In a September 1984 
treatment record, it was noted that he had broken down and 
cried during a counseling session with an officer.  The 
counseling session was the result of a mishap that had 
occurred two weeks prior when he had incorrectly installed a 
mechanical part in a jet engine.  He acknowledged a past 
history of aggressiveness.  
The veteran reported that he had received psychiatric 
counseling for the past 2 to 3 years, and that he had been 
told that he has emotional instability.  The diagnoses were 
possible emotional instability, adult situation reaction, and 
possible aggressive personality.  In a November 1984 
treatment record, it was noted that he was very unhappy with 
his present situation and was having difficult time money 
wise.  He possessed a very strong persecution complex.  It 
was noted that he had possible anxiety/adjustment problem 
with potential for aggressive tendencies.  The diagnoses were 
emotional instability and adult situational reaction.  

In a December 1984 treatment record, the veteran was noted to 
be upset because his supervisors were not communicating with 
him.  Following a review of the veteran's medical and 
behavioral history in January 1985, it was the examiner's 
impression that the veteran had a passive aggressive 
personality.  The veteran underwent marriage and individual 
therapy in 1985.  In a May 1985 mental health clinic report, 
it was noted that he had a previous history of error-prone 
job performance and previous psychotherapy for anxiety and 
depression.  

The veteran was diagnosed with adjustment disorder with mixed 
emotional features and passive-aggressive personality 
disorder.  The veteran reported a medical history of 
depression and nervousness on examinations in 1985 and 1987, 
and was noted to have situational anxiety depression with no 
current symptoms.  In a January 1987 examination report, the 
veteran was diagnosed with personality disorder, passive 
aggressive type.  In a report of medical history in 1996, the 
veteran indicated trouble with depression.  The examiner 
noted that the veteran was currently on Prozac with benefit.  

VA outpatient treatment records dated from the 1998 to 2001 
show that the veteran received treatment for bipolar 
disorder, anxiety, and depression.

The veteran was hospitalized at a VA hospital from July to 
August 1998 with complaints of anxiety and panic.  The 
discharge diagnoses were major depression with suicide 
attempt, history of alcoholism, and history of panic attacks.

The veteran underwent a VA psychiatric examination in 
February 1999.  He provided a history of depression since 
service.  The examiner noted that the veteran was first 
treated for depression in 1981 during service.  The veteran 
felt that he failed in life and he felt anxious about the 
future.  Currently, he was not depressed.  The diagnosis was 
depressive disorder in partial remission.  

The veteran underwent a VA psychiatric examination in 
February 2001 in conjunction with a claim of service 
connection for post-traumatic stress disorder (PTSD).  The 
diagnoses were major depression, recurrent, anxiety disorder, 
and alcohol abuse, in current remission.  The examiner noted 
that the veteran's military records revealed his struggle 
with depression prior to the occurrence of the reported 
stressor.

Following appellate review in May 2003, the Board remanded 
the case to the RO for further development of the record.  
The Board concluded that the evidence of record was 
insufficient to decide the issue of service connection with 
any certainty.  The RO was requested to provide the veteran 
with a VA psychiatric examination to include an opinion as to 
whether there is a nexus between the claimed disorder and 
service.  The veteran was notified of the provisions under 
38 C.F.R. § 3.655.  In particular, the veteran was notified 
that failure to report for an examination without good cause 
shown may adversely affect the outcome of his claim.

Pursuant to the directives in the May 2003 Remand, the RO 
proceeded to schedule the appropriate VA examination.  A 
letter dated in July 2003 was sent to the veteran in which he 
was notified that a VA examination was scheduled for August 
4, 2003.  The veteran was further notified that failure to 
report for any scheduled examination could result in existing 
benefits being discontinued or reduced.   

In a computer printout it was indicated that the veteran 
failed to report for the scheduled VA psychiatric 
examination.  It was stated that the reason the examination 
had been cancelled was due to incorrect jurisdiction.  The 
veteran was going to move that weekend and he did not have a 
new address or telephone number yet.  It was noted that once 
he got to Maryland, he would call his representative and the 
RO in the area to have his case transferred.

In a report of contact dated in July 2003, the RO stated that 
notification was received from the veteran that he would be 
unable to report for his examination because he was moving to 
Baltimore, Maryland.  The veteran was going to call the RO 
and report his new address so his appeal could continue at 
the Baltimore RO.  There is no indication in the claims 
folder that the veteran had provided a new address or phone 
number.  The RO noted that the last phone number found in the 
veteran's file was from February 2001 and did not appear to 
belong to him any longer. 


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Although not shown in service, service connection may still 
be granted for psychoses when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations. That 
regulation at (a) provides that when entitlement to a benefit 
cannot be established or confirmed without current VA 
examination and claimant, without good cause fails to report 
for such examination, action shall be taken. At (b) it is 
provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655 (2003).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole. See 38 
U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2003).

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  See 38 U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions. That is, by way of the 
rating decision in September 1999, a statement of the case 
(SOC) dated in December 2000, supplemental statements of the 
case (SSOC) dated in November 2002 and July 2003, the Board 
remand in May 2003, and the letter regarding the VCAA in June 
2003, the veteran was provided with the applicable law and 
regulations and given adequate notice as to the evidence 
needed to substantiate his claim and the evidence not of 
record that is necessary.  

In addition, the VCAA notification letter fully explained the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of the parties to secure 
evidence, and asked the veteran to submit or authorize VA to 
obtain outstanding evidence and documentation relevant to the 
appeal.  
Thus, the Board is satisfied that the RO has provided all 
notice as required by the VCAA, including asking him to 
submit everything he has which is pertinent to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
taken all appropriate action to develop the veteran's claim, 
including obtaining VA treatment records and obtaining VA 
examinations. 

The Board also notes that the veteran was not provided notice 
of the VCAA prior to the initial unfavorable RO decision.  
Id.  This is because the VCAA did not become law until after 
the initial unfavorable decision in this case.  The Board 
finds that the veteran has not been prejudiced thereby as he 
has been fully informed of the provisions thereof as relevant 
to his claim and afforded the opportunity to identify 
relevant evidence.  VA has also taken all appropriate action 
to develop his claim.  The RO thereafter reviewed his case on 
more than one occasion, without imposing any greater hurdle 
to the grant of service connection due to the prior denial of 
the claim.  There is no prejudicial error resulting from the 
inability to notify the veteran of the VCAA until after the 
initial unfavorable decision.  38 U.S.C.A. § 7261(b) (West 
2002).  


Service Connection

As the psychiatric disorder claim arises from an original 
compensation claim, the veteran's claim will be evaluated 
based on the evidence of record.  38 C.F.R. § 3.655.

The evidence shows that during service, the veteran sought 
treatment for psychiatric complaints variously diagnosed as 
personality disorder, adult situation reaction, adjustment 
disorder, depression, and anxiety.  Post-service records show 
diagnoses of bipolar disorder, major depression and anxiety 
disorder.  However, there is no medical opinion of record 
relating any current psychiatric disorder to the veteran's 
active duty service. See Hickson, supra.

Furthermore, subsequent to service, there is no evidence of 
record the veteran had manifested a psychosis to a 
compensable degree within one year following separation from 
active service.

Although the veteran believes that he has a psychiatric 
disorder related to service, he has not shown that he possess 
the credentials or training needed to render a diagnosis or a 
competent opinion as to medical etiology. See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992). As such, his opinion, even if 
provided as sworn testimony, does not constitute competent 
medical evidence and lacks probative value.

Moreover, the Board is also not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran has current psychiatric disorder 
etiologically related to his periods of active service. 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). It is the 
Board's duty to determine the credibility and weight of 
evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991).

The weight of the medical evidence does not suggest that the 
veteran has a psychiatric disorder that is the result of 
service or any incident thereof.  As such, the preponderance 
of the evidence is against the veteran's claim for service 
connection for a psychiatric disorder.  Moreover, as noted 
above, the veteran was given the opportunity to report for 
comprehensive VA examination pursuant to his claim.  He did 
not report for such examination, and consequently the Board 
must consider the evidence on the basis of the evidence of 
record. 38 C.F.R. § 3.655 (2003).

In this regard, the Board notes that in the normal course of 
events, it is the claimant's burden to keep VA apprised of 
his whereabouts.  "If he does not do so, there is no duty on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The duty of VA 
to assist is not a one-way street; the appellant has an 
obligation to assist in the adjudication of his claim.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  He must be 
prepared to meet his obligations by cooperating with the 
efforts of VA to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 4 Vet. App. 480 (1992).

Moreover, the CAVC has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  While the Ashley case dealt with regularity 
of procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the CAVC applied this presumption of 
regularity to procedures at the RO.

In the veteran's case at hand, it is clear that the RO 
endeavored to give him the opportunity to live up to his 
commitment to provide a new address and phone number where he 
could be reached for the scheduling of a VA in compliance 
with the Board's directive.  The veteran never cooperated 
with the scheduling of the needed examination.  Neither he 
nor his representative have provided a good reason for his 
failure to report or cooperate for a VA examination.  As a 
result, the Board has been unable to obtain a competent 
medical opinion as to the etiology of any current psychiatric 
disorders.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder.  
See Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



